internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-139175-01 date date legend administration state department authority x year date date date date date dear this is in response to a request submitted by the administration for an extension of time under sec_301_9100-1 of the procedure and administrative regulations to file a form_8328 to make a carryforward election under sec_146 of the internal_revenue_code and for a ruling that the authority may assume the administration’s carryforward allocation of the state private_activity_bond volume_cap as the administration’s successor entity facts and representations the administration represents the following facts the administration is a body plr-139175-01 public and corporate and instrumentality of the state the administration has the authority under state law to issue taxable and tax-exempt general or limited obligation revenue bonds or similar obligations for the purpose of financing the acquisition and construction of certain projects in the state the secretary of the department is authorized to allocate the state private_activity_bond volume_cap established pursuant to sec_146 the state_ceiling to issuers in the state on or about date the secretary of the department allocated dollar_figurex of the state_ceiling for calendar_year to the administration the administration did not use this volume_cap in year on date the secretary for the department sent a letter to the administration reserving dollar_figurex of year volume_cap for the administration's carryforward election the director of the administration was solely responsible for decisions concerning carryforward elections by the administration and had no professional staff or administrative support assigned to him on a full-time basis on date the director of the administration retired the person assigned to the director’s duties after his retirement was unaware of the administration's intent to carryforward dollar_figurex of volume_cap because of the change in personnel and because the date letter from the department providing the administration with dollar_figurex in carryforward volume_cap did not reach bond counsel for the administration until about date which is after the time for filing a carryforward election the form_8328 was not timely filed on date which is after the time for filing a carryforward election the governor of state signed into law an act which has the effect of dissolving the administration as of date this law provides that upon the administration's dissolution the administration's statutory powers and functions will be consolidated and vested with the authority an agency organized under the jurisdiction of the department law and analysis sec_146 provides that if an issuing authority's volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes the election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election the election must identify the purpose for which the carryforward is elected and specify the portion of the excess which is to be used for that purpose sec_146 the election is irrevocable sec_146 plr-139175-01 sec_301_9100-1 of the procedure and administrative regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief will be granted if the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that the taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requested relief under that section before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than if the election had been made timely taking into account the time_value_of_money in the instant case the administration’s request for relief was made before the failure to make the regulatory election was discovered by the irs granting an extension of time under sec_301_9100-1 to file an amended from will not prejudice the interest of the government accordingly the administration is granted an extension of time to file its form_8328 the administration however will be dissolved as of date at which time all of the administration’s statutory powers and functions will vest with the authority we conclude that as of date when authority becomes the successor to the administration the authority will succeed to any carryforward election properly made by the administration and will be able to use that carryforward to the same extent that the administration could have used that carryforward had it remained in existence conclusion based on the facts and representations submitted the administration is granted an extension of time to days after the date of this letter to file form_8328 to carryforward dollar_figurex of year state_volume_cap moreover when the authority becomes the successor to the administration the authority will succeed to the administration's carryforward volume_cap as stated in this letter the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-139175-01 by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office the original of this letter is being sent to the administration’s representatives and a copy of this letter is being sent to the administration sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by ebecca l harrigal chief tax exempt bond branch
